Mr. Justice Wolf
delivered'the opinion of the court.
On the original examination of the petition of certiorari in this case we were under the impression that with the exception of the matters set forth in paragraph four all the other averments were matters neither of procedure nor of jurisdiction and the receipt of the record of the court below has not caused us to change our opinion in this regard.
The doubt we entertained was whether this unlawful de-tainer suit was of a precarious nature or not. If it was, then the complainant had no right to begin' his action in "a municipal court. Prom the complaint filed in the municipal court, which is the only matter we have a right to consider, it appears that the complainants recognized and ratified a lease made by another in their name for six months, at a monthly rental of $38, but refused to agree to the extension. Now while there might have been a question of whether an extension was granted or not, or whether there was not a tacit renewal (tácita reconducción), the fact is set forth in the complaint that the complainants were trying to put an end to a lease, the defendants being notified to *524quit. Tlio defendant was claiming as a lessee under a fixed amount of rental and the second cause of action set up a failure to pay rent. Where a tenant holds over, such possession is not generally of a precarious nature. Otherwise every attempt to recover at the expiration of a lease would at the election of the tenant become precarious and defeat the jurisdiction of a municipal court.
The writ must be annulled.

Writ discharged.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.